763 N.W.2d 278 (2009)
Roseanne J. TRANDELL, Plaintiff-Appellee,
v.
The VILLAGE CLUB, Michigan Clubs Self-Insurance Group, and Cambridge Integrated Services Group, Defendants-Appellants.
Docket No. 137951. COA No. 286429.
Supreme Court of Michigan.
April 1, 2009.

Order
On order of the Court, the application for leave to appeal the November 14, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., not participating due to her relationship with the defendant, The Village Club.